— The State appeals from a judgment of the Court of Claims, which awarded claimant $2,750 for damages sustained from flood waters when Kinderhook Creek overflowed its banks on December 31,1948. The amount is not questioned. The sole question presented is whether the record sustains a finding of negligence by the State in the construction and maintenance of a highway bridge and its earthen approaches. Claimant’s property is approximately 1,000 feet upstream from Bridge No. 4, so-called, constructed about 1930 by the State. Claimant and others also sustained damages from flood waters in 1945. No change in the bridge or its approaches was made thereafter. The Court of Claims has found that the State was negligent in the design and construction of Bridge No. 4 and its approaches, and that such negligence was the sole proximate cause of the damage sustained by the claimant. But a question of fact is involved, and we think there is sufficient evidence to sustain the findings. Judgment unanimously affirmed, with costs. Present — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.